Citation Nr: 1738377	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  05-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for rosacea.

2.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1970 and from October 2002 to October 2003, with additional service in the National Guard.

The matter of the rating assigned for rosacea is before the Board of Veterans' Appeals (Board) on remand from the Court of Appeals for Veterans Claims (Court).  It originally came before the Board on appeal from an August 2004 rating decision by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 0 percent rating.  The matter was previously before the Board in September 2012, when another Veterans Law Judge (VLJ) remanded the matter for additional development.  In an interim September 2014 rating decision, the Montgomery, Alabama, RO granted an initial 10 percent rating.  In an August 2015 decision (signed by a second VLJ), the Board denied a rating in excess of 10 percent.  The Veteran appealed the adverse portion of that decision to the Court, resulting in a July 2016 Joint Motion for Remand (JMR) by the parties.  A July 2016 Court Order remanded the matter for compliance with the instructions in the JMR.  In September 2016, the Board remanded the matter for additional development. 

The matter of service connection for bladder cancer is before the Board on appeal from a June 2016 rating decision.  In September 2016, the Board remanded the matter for issuance of a statement of the case (SOC); it has not previously been considered by the Board on the merits. 

The Veteran's claims file is now in the jurisdiction of the Montgomery, Alabama, RO, and these matters have been reassigned to the undersigned.

The issue of service connection for bladder cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no point during the period on appeal is the Veteran's rosacea shown to affect 20 percent or more of the entire body or exposed areas; require systemic therapy near constantly or intermittently for six weeks or more; or manifest as disfigurement.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for rosacea have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806, 7815 (in effect prior to and as of October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by letters dated December 2003 and April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured to the extent possible.  The AOJ arranged for VA examinations in March 2004, May 2008, May 2011, July 2014, and February 2017.  The Board finds that the reports of those examinations, together, contain sufficient clinical findings and information regarding the history and features of the disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The record as it stands includes adequate competent evidence to decide the increased rating claim.

Furthermore, as the two most recent examinations included unretouched color photographs, the Board finds substantial compliance with its prior remand directives (requiring VA to provide examinations that included obtaining and reviewing color photographs).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  As regards the JMR, a July 16, 2014, VA Form 21-4158 Statement in Support of Claim has been associated with the record; it is not pertinent to the claim decided herein.  With respect to the identified records from Dr. Cox, in October 2016 correspondence, VA requested that the Veteran provide the necessary releases and information for VA to obtain the identified records.  In November 2016, the Veteran provided a release for another physician, but declined to provide information regarding Dr. Cox, stating that Dr. Cox had retired and suggesting that any pertinent records had already been provided.  With respect to any additional outstanding private treatment records, the Veteran has previously declined to provide additional evidence (to include requested records of private treatment).  See June 2014 correspondence.  VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has declined to provide the requested information/release, the Board concludes that no pertinent and available evidence remains outstanding (or that such information does not support the Veteran's claim), and that the Court's remand instructions are satisfied.  See Dyment, supra.

The Veteran has not identified any other pertinent evidence that remains outstanding (and that he is willing to provide).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's rosacea has been rated under 38 C.F.R. § 4.118, Code 7815 (prior to September 2014) and 7806 (from that date); notably, the rating criteria for both Codes are the same, and were the same effect prior to and as of October 23, 2008.  Under Codes 7806 and 7815, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas is affected, or intermittent systemic therapy was required for less than 6 weeks during the past 12-month period.  Higher ratings require that at least 20 percent of the total body or exposed areas be affected, or that systemic therapy is near-constant or intermittent for at least 6 weeks during the past 12-month period.  Both Codes allow for a rating under 7800 for disfigurement, if appropriate.  A rating in excess of 10 percent under Code 7800 requires, at a minimum, visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of feature, or at least 2 of 8 characteristics of disfigurement (hypo- or hyperpigmentation or abnormal skin texture in an area exceeding 6 square inches, absent underlying skin tissue, skin indurated and inflexible, and 4 involving the nature of related scars).  

The Veteran filed his initial claim of service connection for rosacea in October 2003 (and service connection was granted from the date of claim).

A December 2003 private treatment record (that is difficult to read) indicates that the Veteran had erythema and scale on his cheeks, without any papules.  He was prescribed Elocon cream (a topical steroid, see listing at www.drugs.com).  In January 2004, the scale was controlled and the cream prescription continued.  In May 2004, erythema and slight scale continued on parts of the face, and the Veteran reported that he gets papules; he was prescribed an antibiotic.  

On May 2004 VA general medical examination (one week after the May 2004 private treatment record), the Veteran reported using a topical cream regularly and occasionally a topical alcohol; he did not report use of oral medications.  Physical examination revealed erythema over the cheeks.  

In his December 2004 notice of disagreement, the Veteran expressed his understanding that VA regulations provided for a 10 percent rating for his service-connected rosacea.  In April 2005 correspondence, the Veteran clarified his reasoning.  Specifically, he stated that the rash covered more than 5 percent of his face, that he used a topical steroid, and that he occasionally used an antibiotic during flares (which occurred twice in the previous year).  He provided the December 2003 through May 2004 private treatment records described above in support of his contentions, (compare April 2005 correspondence (indicating that records were marked "Exhibit 2-1") with copy of private treatment records (marked "EXHIBIT 2 PAGE 1 OF 3")), and asserted that the symptoms described were consistent with a 10 percent evaluation (under the rating schedule.)  

In an October 2005 statement accompanying his substantive appeal (VA Form 9), the Veteran reiterated his contentions regarding a 10 percent rating and quoted directly from the rating schedule, noting that a 10 percent rating is consistent with less than 20 percent of exposed areas affected or use of intermittent systemic therapy for a total duration of less than six weeks during the prior year; the Veteran specifically asserted that his condition warranted a 10 percent rating under either standard.  

In an October 2007 statement, the Veteran stated that when very active (i.e., during a flare), it covers his cheeks and part of his jaw.  He stated that occasionally, the tip of his nose becomes purple.  He stated that he used steroid cream and antibiotics (prescribed by his private physician) to control the symptoms during flares.  He reported that his face had a reddish tint, and reiterated his belief that a 10 percent rating was warranted.  

On May 2008 VA skin examination, the Veteran reported that he receives private dermatological treatment.  He stated that he gets bumps on this face 2-3 times a year, lasting for a couple weeks at a time.  He stated that he treats them with a steroid cream and an antibiotic cream.  He reported that when present, the bumps might cover his nose and cheeks up to the ear.  He reported that his skin stays red, and that it can become purple on his nose.  

On physical examination, the examiner reported red skin on the face, scalp, and neck (without addressing the percent of area affected).  There were no bumps or abscesses present.  There were two 1 centimeter areas of very minimal telangiectasia behind the nares on both sides.  The Veteran blushed easily.  

In correspondence received in March and November 2010, the Veteran reiterated his prior contentions regarding entitlement to a 10 percent rating, noted that he had provided certain private treatment records (described above), and stated that his face was red most of the time.

On May 2011 VA skin examination, the Veteran reported flares 3-4 times per year with raised lesions and redness to the bilateral cheeks and nose.  On physical examination, the examiner noted redness to the bilateral cheeks and bridge of the nose, with no lesions present.  The examiner estimated the percent of total and exposed body areas affected to be less than 5.  No photographs were taken. 

In October 2012, the Veteran was asked to provide information and releases for VA to obtain any outstanding records of private treatment for issues currently on appeal, (which included rosacea.)  He was also offered the option of providing such records himself.  He did not respond at that time.

In June 2014 correspondence, the Veteran stated that when he is having a flare, his rosacea covers a portion of his face consistent with a 10 percent rating.  He also explicitly stated that he would not be providing new evidence, as he believed the existing records "clearly" supported his claim.  

On July 2014 (fee-basis) VA examination, the Veteran reported that his rash occurs 3 times per year, lasting 1-3 weeks at a time, affecting the face and arm.  He stated that his condition has stayed the same since 2003.  He reported use of topical medications, only, for a duration of less than six weeks in the prior year.  The examiner opined that the rosacea was non-disfiguring, and that less than 5 percent of total body area, and at least 5 (but less than 20) of the exposed areas were affected at that time (manifesting as rosacea on the face).  The examiner noted that the condition was active at time of examination.  

Medication summaries in VA and additional private treatment records (to include those related to treatment for cancer) are negative for any medications prescribed for skin conditions.  

In August 2014, the July 2014 VA examiner resubmitted the July 2014 opinion with the addition of color photographs (pursuant to the Board's remand instructions).  
In a December 2014 informal hearing presentation, the Veteran's representative asserted that his rosacea had worsened.  

On February 2017 VA (fee-basis) examination, the Veteran reported that the condition began with a rash on his face in 2002 and has stayed the same since that time.  He reported use of a topical non-prescription steroid for less than six weeks in the past year.  After physical examination, the examiner concluded that the Veteran's rosacea was non-disfiguring and it covered 15 percent of exposed areas (specifically the cheeks and nose) and less than 5 percent of total body area.  The examiner noted that color photographs were available and that the condition was active at the time of examination.  

The Board acknowledges that examinations documenting the percentage of exposed and total body areas affected (i.e., the primary basis for rating the Veteran's service-connected rosacea) were not conducted until 2011, nearly 8 years after he filed his claim.  The Board further acknowledges that the Veteran's representative, acting in their capacity as advocate, asserted-without explanation-that the Veteran's condition has worsened over the years.  However, the Veteran has consistently (and subsequently) reported that his condition has remained constant since his claim was filed.  The Veteran is competent to report symptoms capable of lay observation, to include whether they have worsened.  The Board sees no reason to question his credibility on that matter, and concludes that his statements outweigh the contradictory statement from his representative.  Thus, the Board finds that the VA examinations evaluating affected areas, which are based on the Veteran's credible testimony regarding the history of the condition at issue, are adequate to determine the severity of the Veteran's disability throughout the appeal period, and that they are probative evidence in resolving the matter on appeal. 

[The Board notes that in the JMR, the parties agreed that certain records appeared missing from the record (one was ultimately unrelated to the Veteran's rosacea and the Veteran declined to provide the necessary releases for VA to obtain the others).  No argument was raised concerning the adequacy of the exams provided prior to that date, and the findings on post-JMR examination were consistent with those previously obtained.]  

The VA examiners to consider the areas affected by the Veteran's rosacea determined that less than 20 percent of exposed areas were affected, consistent with a 10 percent rating.  The Board acknowledges the discrepancy in exposed areas affected between the May 2011 examination report and those following.  However, the July 2014 and February 2017 examiners specifically noted that the condition was active during examination, i.e., that the Veteran was being examined during one of his flares.  Thus, it is not unreasonable that those examinations reported a higher percentage of exposed areas affected (although not warranting a rating in excess of 10 percent), and the discrepancy does not reflect any inherent inadequacy of the examination reports.  

The Board has considered whether the Veteran's lay testimony regarding his red face supports a rating in excess of 10 percent.  However, the Veteran, while competent to report whether the visible areas affected has changed since 2003, has not demonstrated that he has the required training and expertise to determine the percentage of affected areas, which is a medical question.  38 C.F.R. § 3.159.  (If, in the alternative, determining the area affected is considered to be within the expertise of a lay person, the Board notes that the Veteran demonstrated familiarity with the rating schedule, and the percentages therein, but has consistently asserted that the his disability falls within the 10 percent rating currently assigned.)  

As the probative medical evidence of record, to include examinations conducted during active phases (i.e., flares), determined that less than 20 percent of exposed and total body areas was affected by the Veteran's rosacea (a finding not inconsistent with the Veteran's assertions regarding the severity of his condition (e.g., cheeks and nose, sometimes jaw, affected)), a rating in excess of 10 percent is not warranted on that basis.

The Board has considered whether a higher rating is warranted based on the use of systemic medication.  The Board acknowledges that the Veteran was prescribed an oral antibiotic (a systemic medication) by his private dermatologist.  However, the Veteran has stated that use was as needed during flares, i.e., use was not constant or near-constant.  Furthermore, there is no evidence that systemic medication was used for more than 6 weeks in any one year period.  The Veteran has not asserted such use and the Board infers from his direct references to the specific rating criteria-and assertion that a 10 percent rating was warranted-that such use did not occur.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held evidentiary principle that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if it had occurred).  There is no evidence of any additional prescriptions for the antibiotic, which is not available over-the-counter, and from 2008 on the Veteran reported that any antibiotic used was topical (i.e., not systemic).  To the extent that additional records from the Veteran's private dermatologist may have provided evidence supporting systemic antibiotic use consistent with a 30 percent rating, the Board notes that the Veteran declined to provide such records.  (See June 2014 correspondence.)  Consequently, the Board concludes that entitlement to a rating in excess of 10 percent based on the use of systemic medication is not shown.

Finally, the Board's prior remands raised the possibility of rating the Veteran's rosacea as disfigurement, and note that the private treatment records reported scaling.  However, the July 2014 and February 2017 VA examiners opined that the Veteran's rosacea was not disfiguring (i.e., any scaling did not exceed 6 square inches), and the Veteran (credibly) stated that his condition has not changed since 2003.  Consequently, the Board concludes that entitlement to a rating in excess of 10 percent based on disfigurement is not shown.

In summary, the medical and lay evidence of record reasonably shows that the Veteran's rosacea covers at least 5, but less than 20, percent of exposed areas, may occasionally require intermittent use of systemic medication (lasting less than 6 weeks in any one-year period), and is not disfiguring (as defined in the applicable Codes).  Consequently, an initial rating in excess of 10 percent is not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.



ORDER

The appeal seeking entitlement to an initial rating in excess of 10 percent for rosacea is denied.


REMAND

The Veteran served in Vietnam during the Vietnam Era, and herbicide exposure has been conceded.  The record contains evidence of diagnosis and treatment for bladder cancer.  In his May 2017 substantive appeal, the Veteran correctly notes that in the 2014 update to the Veterans & Agent Orange publication, the Institute of Medicine concluded that there is "limited or suggestive" evidence of an association between herbicide exposure and bladder cancer - a change from prior versions (which found no evidence of such association.)  While bladder cancer is not on the list of diseases for which service connection based on herbicide exposure is warranted on a presumptive basis, this epidemiological evidence meets the "low threshold" for obtained a medical nexus examination (for consideration on a direct basis.)  See McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  Therefore, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an appropriate clinician to determine the nature and cause of his bladder cancer (including any residuals thereof).  The entire claims file, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  

The examiner should opine (with explanation that cites to supporting factual data/medical literature) whether it is at least as likely as not (50 percent probability or greater) that any current bladder cancer and residuals was incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents (e.g. Agent Orange).

In answering this question, the examiner should note that it has been conceded that the Veteran was exposed to herbicide agents during his active service, and that the fact that bladder cancer is not a presumptive disability is not, by itself, sufficient rationale for a negative opinion.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  The AOJ should then review the entire record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


